UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEW AMERICA ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada N/A State or jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 5614C Burbank Road SE, Calgary, Alberta T2H 1Z4 (Address ofprincipal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Not Applicable Name of each exchange on which each class is to be registered Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box[] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box [X] Securities Act registration statement file number to which this form relates:(if applicable)333-138189 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) 1 Item 1. Description of Registrant's Securities to be Registered. The description of the registrant's securities contained in the Registrant's Registration Statement on Form SB-2, as amended, filed with the commission under File No. 333-138189 incorporated by reference into this registration statement. Item 2. Exhibits. The following exhibits are filed as a part of this registration statement: Exhibit Number Description Articles of Incorporation(1) Bylaws(1) Included as exhibits to our Registration Statement on Form SB-2 filed with the SEC on October 25, 2006 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. NEW AMERICAN ENERGY CORP. Date:January 14, 2011 /s/ Rick Walchuk Rick Walchuk President 2
